Case: 2:17-cv-00601-EAS-CMV Doc #: 75 Filed: 12/18/19 Page: 1 of 2 PAGEID #: 1054




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

ELLEN ABDUR-RAHIM, et al.                      :
                                                          Case No. 2:17-cv-601
              Plaintiffs,                      :
                                                          Judge Sargus
       v.                                      :

CITY OF COLUMBUS, et al.                       :          Magistrate Judge Vascura

              Defendants.                      :

                                      NOTICE OF APPEAL

       Notice is hereby given that Defendant Officer Justin Masters hereby appeals to the United

States Court of Appeals for the Sixth Circuit from the Opinion and Order entered in this action on

the 3rd day of December 2019, in which he was denied qualified immunity.

                                    Respectfully submitted,

                                    CITY OF COLUMBUS, DEPARTMENT OF LAW
                                    ZACH KLEIN, CITY ATTORNEY

                                    s/Paula J. Lloyd
                                    Paula J. Lloyd (0033419)
                                    Michael R. Halloran (0089093)
                                    Assistant City Attorneys
                                    77 N. Front Street
                                    Columbus, Ohio 43215
                                    (614) 645-0808
                                    pjlloyd@columbus.gov
                                    mrhalloran@columbus.gov

                                    Attorneys for Defendants




                                               1
Case: 2:17-cv-00601-EAS-CMV Doc #: 75 Filed: 12/18/19 Page: 2 of 2 PAGEID #: 1055




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Appeal was

served on Plaintiffs’ counsel Freda J. Levenson and Elizabeth Bonham, ACLU of Ohio

Foundation, Inc., 4506 Chester Avenue, Cleveland, Ohio 44103 by electronic filing this 18th day

of December 2019.

                                           s/Paula J. Lloyd
                                           Paula J. Lloyd




                                              2
